Citation Nr: 9922173	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for inhalation of chlorine gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from January 1976 to July 
1977.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

The April 1996 rating action and the May 1996 statement of 
the case (SOC) reflect that the veteran's claim for 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for inhalation of chlorine gas was denied on the basis 
that no additional disability was shown as a result of the 
veteran's inhalation of what he alleged was chlorine gas 
while working at a VA medical facility in February 1995.  
However, a VA examination in February 1996 yielded diagnoses 
of residuals of chlorine inhalation, including chemical 
rhinitis and sinusitis, along with chemical bronchitis but no 
heart disease was documented.  

The veteran is not service-connected for any disability and 
while a VA counseling folder has been established, but is not 
associated with the claim file, there is no indication in the 
record that the veteran ever filed an application for VA 
vocational rehabilitation.  

A November 1995 Treatment Plan Update reflects that the 
veteran had participated in a "CWT."  

Disability compensation is payable under 38 U.S.C.A. § 1151 
(West 1991) and 38 C.F.R. § 3.358 (1998) for disability or 
additional disability incurred during VA hospitalization, 
medical or surgical treatment or in the pursuit of 
vocational rehabilitation.  From the foregoing, it appears 
that the only manner in which the veteran may received 
disability compensation under the cited provisions is if his 
participation in a "CWT" program was in the "pursuit of 
vocational rehabilitation" inasmuch as the inhalation of 
chlorine gas occurred during employment and not during VA 
hospitalization, medical or surgical treatment.  
Accordingly, it should be clarified, and the RO should 
specifically adjudicate, whether the veteran' employment at 
the VA hospital where and when the alleged incident 
occurred, in February 1995, was while in pursuit of VA 
vocational rehabilitation.  

Accordingly, the case is remanded for the following:

1.  The RO should specifically state and determine 
whether the veteran had ever filed an application for 
VA vocational rehabilitation.  

2.  The RO should obtain the veteran's VA counseling 
folder and any and all other records which may reflect 
or pertain to whether the veteran was participating in 
a course of VA vocational rehabilitation at the time of 
his employment in February 1995 at the VA medical 
facility where his alleged injuries were sustained.  

3.  The RO should then adjudicate whether at the time 
that the alleged injuries were sustained the veteran 
was engaged in a course of VA vocational 
rehabilitation.  

4.  Following completion of the above development, the 
RO should review the evidence and determine whether the 
veteran's claim may be granted.  

5.  If the determination remains adverse to the 
veteran, he and his representative should be furnished 
a supplemental statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted, any 
additional applicable laws and regulations, and the 
reasons and bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


